Exhibit 10.1
HARD ROCK HOTEL HOLDINGS, LLC
2008 PROFITS INTEREST AWARD PLAN
Hard Rock Hotel Holdings, LLC, a Delaware limited liability company (including
any successor entity which assumes this plan, the “Company”), has adopted this
Hard Rock Hotel Holdings, LLC 2008 Profits Interest Award Plan (the “Plan”), as
amended, modified or supplemented from time to time, effective September 10,
2008 for the benefit of its eligible employees. The purpose of this Plan is to
provide such eligible employees with an opportunity to participate in the
Company’s future by offering them equity Awards (as defined below) in the
Company so as to enhance the Company’s ability to attract and retain individuals
of exceptional talent to contribute to the sustained progress, growth and
profitability of the Company.
Pursuant to this Plan, Participants (as defined below) will be granted an award
of Class C Units (as defined below) (each an “Award” and collectively the
“Awards”) and will thereby become Members (as defined below) of the Company. The
Class C Units so acquired shall be governed by, and will be subject to, the
transfer and other restrictions contained in (a) this Plan, (b) a Profits
Interest Agreement to be executed by and between the Company and each such
Participant (including exhibits thereto), and (c) the LLC Agreement (as defined
below).
ARTICLE I.
DEFINITIONS
Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. Any other
capitalized terms used in this Plan but not otherwise defined herein shall have
their respective meaning set forth in the LLC Agreement. The masculine pronoun
shall include the feminine and neuter and the singular shall include the plural,
where the context so indicates.
1.1. Affiliate. “Affiliate” with respect to any Person shall mean (i) any other
Person who controls, is controlled by or is under common control with such
Person or (ii) any director or officer of such Person or any Person specified in
clause (i) above. As used in this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership, membership or other ownership interests, by contract or otherwise).
1.2. Approved Development Budget. “Approved Development Budget” shall mean the
development and construction budget for the Expansion Project approved by the
Board, as such budget may be modified by the Board from time to time.
1.3. Approved Development Budget Target. “Approved Development Budget Target”
shall mean the development and construction budget target for the Expansion
Project of $750 million, as approved by the Board, and as such target may be
modified by the Board from time to time.
1.4. Award. “Award” shall have the meaning set forth in the Preamble.

 

 



--------------------------------------------------------------------------------



 



1.5. Board. “Board” shall mean the board of directors of the Company under the
LLC Agreement.
1.6. C-Corporation. “C-Corporation” shall mean a “C corporation” within the
meaning of Section 1361 of the Code.
1.7. Capital Contribution. “Capital Contribution” shall mean a capital
contribution by a Member to the Company in accordance with the terms of the LLC
Agreement.
1.8. Cause. “Cause,” with respect to any Participant, shall mean “Cause” as
defined in such Participant’s applicable Profits Interest Agreement.
1.9. Class C Units. “Class C Units” shall mean Class C Units of the Company as
defined in the LLC Agreement.
1.10. Code. “Code” shall mean the Internal Revenue Code of 1986, as amended, or
any successor statute or statutes thereto. Reference to any particular Code
section shall include any successor section, and any regulations promulgated
thereunder.
1.11. Committee. “Committee” shall have the meaning set forth in Section 5.1.
1.12. Company. “Company” shall have the meaning set forth in the Preamble.
1.13. EBITDA. “EBITDA” for a given period shall mean earnings before interest,
taxes, depreciation and amortization, as such items (e.g. interest, taxes,
depreciation and amortization) are determined by the Board in its sole and
absolute discretion in accordance with GAAP applicable to the operation of
hotels and with the Uniform System.
1.14. Employee. “Employee” shall mean any officer or other employee of the
Company or any Subsidiary of the Company. A Participant shall not cease to be an
Employee in the case of (i) any leave of absence approved by the Company or a
Subsidiary of the Company or (ii) transfers between locations of the Company or
between the Company or a Subsidiary of the Company, or any successor of the
foregoing.
1.15. Encumbrance. “Encumbrance” shall mean a pledge, alienation, mortgage,
hypothecation, encumbrance or similar collateral assignment by any other means,
whether for value or no value and whether voluntary or involuntary (including,
without limitation, by operation of law or by judgment, levy, attachment,
garnishment, bankruptcy or other legal or equitable proceedings). The term
“Encumber” shall have a correlative meaning.
1.16. Equity Restructuring. “Equity Restructuring” shall mean a non-reciprocal
transaction between the Company and its equity holders, such as an equity
dividend, equity split, spin-off, rights offering or recapitalization through a
large, nonrecurring cash dividend or distribution, that affects the securities
of the Company or the unit price of the Company’s securities and causes a change
in the per unit value of the Class C Units underlying outstanding Awards.

 

2



--------------------------------------------------------------------------------



 



1.17. Equity Securities. “Equity Securities” shall mean, as to any Person
(i) shares of capital stock, membership interests, units or other equity
interests in such Person, (ii) obligations, evidences of indebtedness or other
securities or interests convertible or exchangeable into capital stock,
membership interests, units or other equity interests in such Person and (iii)
subscriptions, calls, warrants, options or commitments of any kind or character
relating to, or entitling any Person to purchase or otherwise acquire, any
capital stock, membership interests, units or other equity interests in such
Person.
1.18. Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, or any successor statute or statutes thereto. Reference to any
particular Exchange Act section shall include any successor section.
1.19. Expansion Project. “Expansion Project” shall mean the proposed development
project associated with expanding the Hard Rock Hotel & Casino in Las Vegas,
Nevada, in accordance with development plans approved by the Board, as such
plans may be modified by the Board from time to time.
1.20. Fair Market Value. “Fair Market Value” shall mean, with respect to any
assets or securities (including, without limitation, the Class C Units), the
fair market value for such assets or securities, reflecting the amount that a
willing buyer would pay to a willing seller in an arm’s length transaction
occurring on the date of valuation, as determined in good faith by the Board in
its sole discretion, without taking into account discounts for
non-marketability, minority interests, preferred distributions, restrictions on
transferability, forfeiture restrictions and any additional discounts that may
otherwise be applicable due to the rights, powers and other traits or
characteristics of such assets or securities; provided that the Fair Market
Value of any publicly traded securities listed on one or more national
securities exchanges or a non-United States securities exchange of similar
standing shall be the closing price as reported for such securities on the date
of determination (or, if such date is not a trading day, on the last trading day
immediately preceding the date of determination), or if no sale occurred on such
trading day, then the mean between the closing bid and ask prices on such
exchange or market on such trading day.
1.21. Gaming Authorities. “Gaming Authorities” shall mean any Governmental
Authority with jurisdiction over the ownership of an interest in an entity that
is licensed to conduct gaming activities or with jurisdiction over gaming
operations relating to the Company Assets (as defined in the LLC Agreement)
including, without limitation, the Nevada State Gaming Control Board, the Nevada
Gaming Commission and the Clark County Liquor and Gaming License Board.
1.22. Gaming Regulations. “Gaming Regulations” shall mean any applicable
statutes, laws, rules, regulations, or other legal requirements of or
promulgated by any legislative body, Gaming Authorities, police or investigative
agency, or other government or political subdivisions or agency or subdivision
thereto in the United States (including those in the State of Nevada) or
elsewhere in the world pertaining to the ownership or operation of casinos, the
suitability of Persons involved in gaming or gambling or otherwise relating to
gaming or gambling, including, without limitation, the Nevada Gaming Control Act
(Nevada Revised Statutes Chapter 463) and the regulations promulgated
thereunder, as amended from time to time.

 

3



--------------------------------------------------------------------------------



 



1.23. Good Reason. “Good Reason” with respect to any Participant, means the
occurrence of any of the following events without the Participant’s consent:
(i) a material reduction of the Participant’s base compensation by the Company
or its Subsidiaries, (ii) a material diminution in the Participant’s authority,
duties, or responsibilities with respect to the Company or its Subsidiaries at a
time when there are no circumstances that would permit a termination of the
Participant for Cause, or (iii) the relocation of the Company’s offices at which
the Participant is principally employed to a location more than 50 miles from
such location. Notwithstanding the foregoing, no termination for Good Reason
shall be effective unless (a) the Participant has given written notice to the
Company setting forth the specific facts or circumstances constituting Good
Reason within 30 days after the initial existence of the occurrence of such
facts or circumstances, (b) the Company has failed to remedy such facts or
circumstances within 30 days of receipt of the Participant’s written notice, and
(c) the effective date of the termination for Good Reason occurs no later than
65 days after the initial existence of the facts or circumstances constituting
Good Reason.
1.24. Governmental Authority. “Governmental Authority” shall mean any nation or
government (including, without limitation, the government of the United States),
any state, county, municipal or other political subdivision thereof (including
the State of Nevada and Clark County, Nevada) and any Person exercising
legislative, judicial, regulatory or administrative functions of or pertaining
to the government.
1.25. LLC Agreement. “LLC Agreement” shall mean the Second Amended and Restated
Limited Liability Company Agreement of Hard Rock Hotel Holdings, LLC, dated as
of May 30, 2008 by and among DLJ MB IV HRH, LLC, DLJ Merchant Banking Partners
IV, L.P., DLJMB HRH VoteCo, LLC, Morgans Hotel Group Co., and Morgans Group LLC,
as amended on August 1, 2008, and as further amended, modified or supplemented
from time to time.
1.26. Members. “Members” shall mean the members of the Company under the LLC
Agreement.
1.27. Membership Interests. “Membership Interests” shall mean the outstanding
membership interests of the Company under the LLC Agreement.
1.28. Participant. “Participant” shall mean any Employee who is selected by the
Committee to receive an Award pursuant to the provisions of Section 3.1 hereof,
who executes a Profits Interest Agreement pursuant to the provisions of
Section 3.2 hereof, and who joins the LLC Agreement as a Member thereunder.
1.29. Permitted Transferee. “Permitted Transferee,” with respect to any
Participant, shall mean such Participant’s Qualified Living Trust.
1.30. Person. “Person” shall mean and include an individual, a corporation, a
partnership, a limited liability company, a joint venture, a trust, an
unincorporated organization and a government or any department or agency
thereof, or any entity similar to any of the foregoing.
1.31. Plan. “Plan” shall mean this Hard Rock Hotel Holdings, LLC 2008 Profits
Interest Award Plan, as amended, modified or supplemented from time to time.

 

4



--------------------------------------------------------------------------------



 



1.32. Profits Interest Agreement. “Profits Interest Agreement” shall mean the
Profits Interest Agreement, as amended, modified or supplemented from time to
time, pursuant to which Class C Units shall be issued to a Participant under
this Plan.
1.33. Property Management Agreement. “Property Management Agreement” shall mean
the Amended and Restated Property Management Agreement, dated as of May 30,
2008, among HRHH Hotel/Casino, LLC, HRHH Development, LLC, and HRHH Café, LLC,
as Owners, and Morgans Hotel Group Management LLC, as Operator, for the
Management of the Hard Rock Hotel and Casino, Located at 4405-4455 Paradise
Road, Las Vegas, Nevada, and Certain Other Assets.
1.34. Qualified Appraiser. “Qualified Appraiser” means any nationally recognized
valuation or appraisal firm or investment bank with expertise in the gaming
industry that: (i) does not currently provide nor is currently negotiating to
provide (nor in the last two years has provided) services to the Company or any
Member or their respective Affiliates; and (ii) does not hold or have Affiliates
that hold equity interests in the Company or any Member.
1.35. Qualified Living Trust. “Qualified Living Trust” shall mean a revocable
living trust established by the Participant pursuant to which: (i) the
Participant is and remains the sole trustee of the living trust (unless the
Participant ceases to be the sole trustee as a result of his or her death or
disability), (ii) the trustee of the living trust executes a Joinder to the LLC
Agreement in a form prescribed by the Company, (iii) the governing documents for
the living trust provide that they are in all regards subject to the terms and
conditions of this Plan, the Profits Interest Agreement, and the LLC Agreement,
(iv) any distribution of Class C Units from the living trust shall only be to
such Participant or to the Company, and (v) the living trust, its trustee and
all of its beneficiaries are counted as one record holder for purposes of
Section 12(g) of the Exchange Act. In addition, in order for a living trust to
be a “Qualified Living Trust,” the governing documents for the living trust must
have been submitted to the Company for review and approval and the Company must
have agreed in writing that such trust governing documents include terms that
provide for the foregoing and do not contain any terms inconsistent with the
foregoing.
1.36. Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3 under the
Exchange Act, as such rule may be amended from time to time.
1.37. Sale of the Company. “Sale of the Company” shall mean any of the
following: (a) a merger or consolidation of the Company into or with any other
Person or Persons, or a sale, exchange or other disposition of Membership
Interests in a single transaction or a series of transactions, in which in any
case the Members of the Company or their Affiliates immediately prior to such
merger, consolidation, sale, exchange, or other disposition or first of such
series of transactions cease to own, directly or indirectly, at least a majority
of the voting power of, and equity interests in, the Company’s or any successor
entity’s issued and outstanding capital securities immediately after such
transaction or series of such transactions; or (b) a single transaction or
series of transactions, pursuant to which a Person or Persons who are not
Affiliates of the Company acquire all or substantially all of the Company’s
and/or any of its Subsidiaries’ assets determined on a consolidated basis. The
Committee, in its absolute discretion, shall determine the effect of all matters
and questions relating to the Sale of the Company including, but not by way of
limitation, when a Sale of the Company has occurred.

 

5



--------------------------------------------------------------------------------



 



1.38. Subsidiary. “Subsidiary” shall mean, with respect to a specified Person,
any other Person of which a majority of the outstanding voting securities or
other voting equity interests are owned, directly or indirectly, by the
specified Person.
1.39. Termination of Employment. “Termination of Employment” shall mean the
termination for any reason, including without limitation death, disability,
resignation, retirement or termination with or without Cause, at any time, of a
Participant’s employment with the Company (or any of its Subsidiaries), but
excluding any termination which includes simultaneous reemployment or continuous
employment of the Participant by the Company (or any of its Subsidiaries). The
Committee, in its absolute discretion, shall determine the effect of all matters
and questions relating to Termination of Employment, including, but not by way
of limitation, when a Termination of Employment is effective, the question of
whether a Termination of Employment resulted from a discharge for Cause, and all
questions of whether particular leaves of absence constitute Terminations of
Employment. Notwithstanding any other provision of this Plan, the Company (or
its Subsidiaries) has an absolute and unrestricted right to terminate an
Employee’s employment at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in writing.
1.40. Transfer. “Transfer” shall mean, with respect to any Member, any sale,
conveyance, exchange, assignment, gift, bequest or other transfer or disposition
(whether direct or indirect, by operation of law or by any other means), of all
or any part of such Member’s Membership Interests in the Company, whether for
value or no value and whether voluntary or involuntary (including, without
limitation, by realization upon any Encumbrance or by operation of law or by
judgment, levy, attachment, garnishment, bankruptcy or other legal or equitable
proceedings) or an agreement to do any of the foregoing.
1.41. Uniform System. “Uniform System” shall mean the “Uniform System of
Accounts for the Lodging Industry (10th revised edition, Copyright 2006)” by the
Hotel Association of New York City, Inc. and published by the Educational
Institute of the American Hotel & Motel Association, as the same may be revised
from time to time.
ARTICLE II.
CLASS C UNITS SUBJECT TO PLAN
2.1. Amount of Awards Subject to Plan. The Awards that may be granted under this
Plan shall be Class C Units. Subject to the provisions of Section 6.3 hereof,
the maximum aggregate number of Class C Units which may be delivered hereunder
is 1,000,000 units. Such Awards may consist, in whole or in part, of authorized
but unissued Class C Units acquired or reacquired in private transactions, or
Class C Units otherwise issuable by the Company, or any combination of the
foregoing, as determined by the Committee in its discretion.
2.2. Add-back. To the extent that any Award is forfeited by a Participant, the
Class C Units covered by such Award may thereafter be awarded or re-granted
under this Plan, subject to the limitations of Section 2.1 on the total amount
of Class C Units that may be issued as Awards under this Plan.

 

6



--------------------------------------------------------------------------------



 



ARTICLE III.
AWARDS
3.1. Awards.
(a) The Committee may from time to time, in its sole and absolute discretion:
(i) Select those Employees who in its opinion should receive Awards; and
(ii) Determine the purchase price, if any, form of payment for Awards and other
terms and conditions applicable to such Awards, including provisions for vesting
and forfeiture, consistent with this Plan and with the LLC Agreement.
(b) Upon the selection of an Employee to receive an Award, the Committee shall
grant such Awards and may impose such conditions on the issuance of such Awards
as the Committee deems appropriate; provided, however, that no such condition
may be inconsistent with the terms of the LLC Agreement, the terms of which by
this reference are incorporated herein.
3.2. Profits Interest Agreement. Awards shall be issued only pursuant to a
Profits Interest Agreement, which shall be executed by the selected Employee and
an officer of the Company designated by the Committee on behalf of the Company
and which shall contain such terms and conditions as the Committee shall
determine, consistent with this Plan and with the terms of the LLC Agreement.
Upon receipt of an Award, a Participant shall, automatically and without further
action on his or her part, be deemed to be a party to, signatory of and bound by
the LLC Agreement. At the Company’s request, such Participant shall execute the
LLC Agreement. All Awards issued under this Plan shall be subject to the terms
of the LLC Agreement and shall, in the terms of each individual Profits Interest
Agreement, be subject to such additional restrictions as the Committee shall
provide, which restrictions may include, without limitation, restrictions
concerning transferability and restrictions based on duration of employment with
the Company, performance by Employees of the Company or Company performance;
provided, however, that, by action taken in its absolute discretion after the
Award is issued, the Committee may, on such terms and conditions as it may
determine to be appropriate, remove any or all of the restrictions imposed by
the terms of the Profits Interests Agreement.
3.3. Eligibility. An Award of Class C Units may only be issued to a Participant
for the performance of services to or for the benefit of the Company and its
Subsidiaries (i) in the Participant’s capacity as a Member, (ii) in anticipation
of the Participant becoming a Member, or (iii) as otherwise determined by the
Committee, provided that the Class C Units would constitute “profits interests”
within the meaning of the Code, Treasury Regulations promulgated thereunder and
any published guidance by the Internal Revenue Service with respect thereto.

 

7



--------------------------------------------------------------------------------



 



3.4. Rights as Members. Upon the grant of Awards pursuant to this Plan, the
Participant shall have, unless otherwise provided by the Committee, all the
rights and obligations of a Member holding Class C Units with respect to said
Awards as provided in this Plan and the LLC Agreement, subject to the
restrictions in his or her Profits Interest Agreement and the LLC Agreement. As
set forth in the LLC Agreement, the Participants shall not, by virtue of their
holding Awards, have the right to influence or control the management or
operation of the Company.
3.5. Escrow. The Committee or such other escrow holder as the Committee may
appoint shall retain physical custody of each certificate, if any, representing
any Award issued hereunder until all of the restrictions, if any, imposed under
the Profits Interest Agreement with respect to the Award evidenced by such
certificate expire or shall have been removed.
ARTICLE IV.
RESTRICTIONS ON AWARDS
4.1. Forfeiture of Awards. Unless otherwise determined by the Committee, upon
any Termination of Employment of a Participant, such Participant’s Award and all
Class C Units subject thereto, to the extent not vested as of the date of such
Termination of Employment (and the proportionate amount of the balance of
Participant’s Capital Account (as defined in the LLC Agreement) attributable to
such Class C Units), shall thereupon automatically and without further action be
cancelled and forfeited by Participant, and Participant shall have no further
right or interest in or with respect to such unvested Class C Units (or such
proportionate amount of Participant’s Capital Account balance).
4.2. Restrictions on Class C Units. In addition to any applicable transfer
restrictions, repurchase rights and other restrictions set forth in the LLC
Agreement with respect to the Class C Units, the Class C Units shall be subject
to such restrictions as the Committee shall determine in its sole discretion,
including, without limitation, transfer restrictions, repurchase rights,
requirements that Class C Units be transferred in the event of certain
transactions, rights of first refusal with respect to permitted transfers of
Class C Units, voting agreements, tag-along rights and drag-along rights. Such
restrictions may, in the Committee’s sole discretion, be contained in the
applicable Profits Interest Agreement or in such other agreement as the
Committee shall determine, in each case in a form determined by the Committee in
its sole discretion. The issuance of the Class C Units shall be conditioned on
the Participant’s consent to such restrictions or the Participant’s entering
into such agreement or agreements.
4.3. Legend. In order to enforce the restrictions imposed upon the Class C Units
issued pursuant to Awards granted hereunder, the Committee shall cause a legend
or legends to be placed on certificates, if any, representing the Awards that
are still subject to restrictions under the Profits Interest Agreements, which
legend or legends shall make appropriate reference to the conditions imposed
thereby.

 

8



--------------------------------------------------------------------------------



 



ARTICLE V.
ADMINISTRATION
5.1. Committee. Prior to the Company’s conversion to a C-Corporation and the
initial registration of the common stock of such C-Corporation under Section 12
of the Exchange Act, the “Committee” shall consist of the Board. Following such
registration, the Committee shall be a committee of the Board of Directors of
the Company that complies with Rule 16b-3 and Section 162(m) of the Code. For
the avoidance of doubt, the registration of the Company as a “Form 10” Company
under Section 15 of the Exchange Act shall not constitute a registration for
purposes of this Section 5.1.
5.2. Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of this Plan in accordance with its
provisions. The Committee shall have the power to interpret this Plan and the
Profits Interest Agreements pursuant to which Awards are issued, and to adopt
such rules for the administration, interpretation, and application of this Plan
as are consistent therewith and to interpret, amend or revoke any such rules.
Any Award under this Plan need not be the same with respect to each Participant.
5.3. Governance of Committee. The governance of the Committee shall be subject
to the applicable provisions of the LLC Agreement.
5.4. Professional Assistance; Good Faith Actions; Compensation. All expenses and
liabilities which members of the Committee incur in connection with the
administration of this Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants, appraisers, brokers, or other
Persons in connection with the administration of this Plan. The Committee, the
Company and the Company’s officers shall be entitled to rely upon the advice,
opinions or valuations of any such Persons. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon all Participants, the Company and all other interested
Persons. No members of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to this Plan,
including grant of Awards, and all members of the Committee shall be fully
protected by the Company in respect of any such action, determination or
interpretation. The members of the Committee shall serve without compensation
for their services as representatives of the Committee.
5.5. Financial Statements and Business Information. To the extent required by
applicable securities laws, each Participant shall receive financial statements
and other information relating to the Company, subject to applicable
confidentiality obligations (including, without limitation, the confidentiality
obligations set forth in the LLC Agreement).

 

9



--------------------------------------------------------------------------------



 



ARTICLE VI.
MISCELLANEOUS PROVISIONS
6.1. Restrictions on Transfer of Awards. Each Award granted to a Participant
under this Plan is subject to the terms of the Profits Interest Agreement
pursuant to which such Award was issued and the applicable provisions of this
Plan and the LLC Agreement, including, without limitation, any applicable
provisions regarding a Sale of the Company and the restrictions on Transfer of
Class C Units. Any Permitted Transferee of an Award shall take such Award
subject to the terms of this Plan, the Profits Interest Agreement pursuant to
which such Award was issued, and the LLC Agreement. Any Transfer of an Award
which is not made in compliance with the Plan, the LLC Agreement and the Profits
Interest Agreement pursuant to which such Award was issued shall be null and
void and of no force or effect, and further, such Award may be cancelled and
forfeited by the Participant pursuant to the LLC Agreement.
6.2. Amendment, Suspension or Termination of this Plan. Except as otherwise
provided in this Section 6.2, this Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time and from time to time by
the Board; provided, however, that any amendment that requires Member approval
under applicable law shall be subject to such approval to the extent required to
comply with such law. No amendment, suspension or termination of this Plan
shall, without the consent of the holder of an Award, materially alter or impair
any rights or obligations under such Award theretofore granted or awarded,
unless the Award itself otherwise expressly so provides. No Award may be granted
or awarded during any period of suspension or after termination of this Plan.
6.3. Changes in Capitalization and Other Corporate Events.
(a) (i) Subject to Section 6.3(a)(ii) below, in the event that the Committee
determines, in its sole discretion, that any dividend or other distribution
(whether in the form of cash, additional Class C Units, other Equity Securities,
or other property), any Capital Contributions, any recapitalization,
reclassification, reorganization, change to corporate form, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company (including, but not limited to, a
Sale of the Company), or exchange of Class C Units or other Equity Securities of
the Company, issuance of warrants or other rights to purchase Class C Units or
other Equity Securities of the Company, or other similar corporate transaction
or event, affects the Class C Units such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to an Award, then the Committee shall, in such manner as it may
deem equitable, adjust any or all of:
(I) the number of Class C Units or the number and kind of Equity Securities with
respect to which Awards may be granted under the Plan (including, but not
limited to, adjustments of the limitations in Section 2.1 on the maximum number
and kind of Class C Units or Equity Securities which may be issued);
(II) the number of Class C Units or the number and kind of Equity Securities
subject to outstanding Awards; and
(III) the purchase price, if any, with respect to any Award.

 

10



--------------------------------------------------------------------------------



 



(ii) Notwithstanding the foregoing, if any transaction or event described in
Section 6.3(a)(i) constitutes an Equity Restructuring:
(I) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be proportionately
adjusted. Such adjustments shall be nondiscretionary and final and binding on
the affected Participant and the Company; and
(II) The Committee shall make such proportionate adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the number and kind of Equity Securities that may
be granted under the Plan (including, but not limited to, adjustments of the
limitations in Section 2.1 on the maximum number and kind of Class C Units or
Equity Securities which may be issued).
(b) In the event of any Sale of the Company or other transaction or event
described in Section 6.3(a) or any unusual or nonrecurring transactions or
events affecting the Company, any Affiliate of the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, the Committee in its discretion, and on
such terms and conditions as it deems appropriate, is hereby authorized to take
any one or more of the following actions whenever the Committee determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under this Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
(i) The Committee may provide, either by the terms of the agreement or by action
taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant’s request, for either (A) the purchase of
all or any portion of such Award for an amount of cash equal to the amount that
could have been attained upon the realization of the Participant’s rights had
such Award (or portion thereof) been fully vested, or (B) the replacement of
such Award with other rights or property selected by the Committee in its sole
discretion, which replacement award may be subject to vesting or the lapsing of
restrictions, as applicable, on terms not substantially less favorable to the
affected Participant than the terms of the Award for which such replacement
award is substituted;
(ii) The Committee may provide, either by the terms of such Award or by action
taken prior to the occurrence of such transaction or event, that upon such
event, such Award be assumed by the successor or survivor entity, or a parent or
subsidiary thereof, or shall be substituted for by similar awards covering the
stock or Equity Securities of the successor or survivor entity, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
Equity Securities subject to such Award and prices thereof;
(iii) The Committee may make adjustments in the number and type of Class C Units
(or other Equity Securities or property) subject to outstanding Awards and/or in
the terms and conditions of (including the purchase price, the repurchase price
or the vesting schedule), and the criteria included in, outstanding Awards and
the related agreements and Awards which may be granted in the future; and
(iv) The Committee may provide that such Award cannot vest or become payable
after such transaction or event.

 

11



--------------------------------------------------------------------------------



 



(c) Upon consummation of a conversion of the Company from a limited liability
company to a C-Corporation, subject to the provisions of the applicable
agreement setting forth the terms of such conversion, all Awards granted under
the Plan shall be converted into shares of the resulting corporation’s common
stock or other awards or securities on terms and conditions which are
substantially equivalent to the terms and conditions of the Class C Units that
such shares are intended to replace. Without limiting the generality of the
foregoing, to the extent that an Award is vested at the time of such conversion,
such Award shall be converted into vested shares of the resulting corporation’s
common stock or other vested awards or securities, and to the extent that an
Award is unvested at the time of such conversion, such Award shall be converted
into unvested or restricted shares of the resulting corporation’s common stock
or other unvested or restricted awards or securities. In addition, the Committee
may take such action as is necessary to reflect the conversion of the Company to
a C-Corporation, including but not limited to amendment of any Profits Interest
Agreement to impose additional restrictions necessary to satisfy any applicable
law, including the requirements of any stock exchange upon which the stock may
be listed.
(d) Subject to Section 6.3(b), the Committee may, in its discretion, include
such further provisions and limitations in any Award as it may deem equitable
and in the best interests of the Company with respect to any event described in
this Section 6.3.
6.4. Section 83(b) Election. Unless otherwise determined by the Board in its
sole discretion, each Participant who is granted an Award under the Plan shall
be required to make an election under Section 83(b) of the Code with respect to
the Class C Units covered by such Award, and the grant of such Award shall be
conditioned on the Participant making such Section 83(b) election.
6.5. Tax Withholding. The Company may withhold from each Participant’s wages, or
require each Participant to pay to the Company, any applicable withholding or
employment taxes resulting from the issuance of any Award hereunder, from the
vesting or lapse of any restrictions imposed on such Award, or from the
ownership or disposition of any Class C Units.
6.6. Compliance with Laws. This Plan, the granting and vesting of Awards under
this Plan, the issuance and delivery of Class C Units pursuant to the Awards,
and the payment of money under this Plan or under the Awards granted hereunder
are subject to compliance with all applicable federal and state laws, rules and
regulations (including, but not limited to, state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
Governmental Authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any Equity Securities delivered
under this Plan shall be subject to such restrictions, and the Person acquiring
such Equity Securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and any Awards awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

 

12



--------------------------------------------------------------------------------



 



6.7. Headings. Headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Plan.
6.8. Governing Law. This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.
6.9. Section 409A. No Award or Class C Unit is intended to constitute or provide
for “nonqualified deferred compensation” within the meaning of Section 409A of
the Code. To the extent that the Committee determines that any Award granted
under the Plan is subject to Section 409A of the Code, the Profits Interest
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. Notwithstanding any provision of the Plan
to the contrary, in the event that following the effective date hereof the
Committee determines that any Award may be subject to Section 409A of the Code
and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the effective date hereof), the
Committee may adopt such amendments to the Plan and the applicable Profits
Interest Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (a) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.

 

13



--------------------------------------------------------------------------------



 



I hereby certify that the foregoing Plan was duly adopted by the Board of the
Company on September 10, 2008.
Executed on  _____, 2008.

            By:           Name:           Title:        

 

